EXHIBIT 10.12

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

SIGNPATH PHARMA INC.
 
Private Placement of Units
 
PLACEMENT AGENCY AGREEMENT
 
Dated as of March 5, 2013
 


Meyers Associates L.P.
 
45 Broadway, 2nd Floor
 
New York, New York 10006
 
Ladies and Gentlemen:
 
SignPath Pharma Inc., a Delaware corporation (the “Company”) proposes to offer
for sale (the “Offering”) in a private offering pursuant to Section 4(a)(2)
and/or Section 4(a)(6) of the Securities Act of 1933, as amended (the “Act”),
and Rule 506 of Regulation D promulgated thereunder, a $3,000,000 no minimum
basis (the Maximum Offering”) of units (“Units”), with a $2,000,000
Over-Subscription Option.  Each Unit offered at $1,000 consists of (i) one share
of Series C Convertible Preferred Stock convertible into 800 shares of Common
Stock issuable at $1.25 per share, and (ii) 400 Class C Warrants exercisable at
$1.875 per share (the “Warrants”) to purchase an aggregate of 400 shares of
Common Stock.  The Units are being offered during an offering period commencing
on the date hereof and expiring on June 30, 2013, unless mutually extended by
the Company and Meyers Associates L.P. (the “Placement Agent”).  This Agreement
shall confirm our agreement concerning Meyers Associates L.P. acting as our
exclusive Placement Agent under this Agreement in connection with the Offering
and all other private placements and other offerings.
 
1.           Appointment of Placement Agent.
 
On the basis of the representations and warranties contained herein, and subject
to the terms and conditions set forth herein, the Company hereby appoints Meyers
Associates L.P. as its Placement Agent and grants to it the exclusive right to
offer, as its agent, the Units pursuant to the terms of this Agreement, as well
as all subsequent offerings.  The Company expressly acknowledges and agrees that
Meyers’ obligations hereunder are not on a firm commitment basis and that the
execution of this Agreement does not constitute a commitment by Meyers to
purchase the Units and does not ensure the successful placement of the Units or
any portion thereof.  Further, Meyers’ obligation to use its best efforts to
assist the Company in the Offering is subject to the completion of a current due
diligence review of the Company, and the market for such securities generally,
as well as general market conditions.  On the basis of such representations and
warranties, and subject to such conditions, Meyers hereby accepts such an
appointment and agrees to use its reasonable best efforts to secure
subscriptions to purchase the Units.
 
 
1

--------------------------------------------------------------------------------

 
 
2.           Terms of the Offering.
 
(a)           The Company shall prepare and deliver to the Placement Agent
copies of the Confidential Private Placement Memorandum dated March 5, 2013 (the
“Memorandum”), and a Subscription Agreement (the “Subscription Agreement”),
relating to, among other things, the Company, the Warrants, Preferred Stock and
the terms of the sale of the Units.  The Memorandum and the Agreement, including
all exhibits and appendices thereto are referred to herein as the “Offering
Documents” and shall include any supplements or amendments in accordance with
this Agreement.  The Company shall utilize the services of securities counsel
with experience in private placement offerings and the rules and regulations of
the Securities and Exchange Commission (“SEC”) in drafting the Offering
Documents.
 
(b)           The terms of the Offering and Common Stock and Warrants are
further described in the Offering Documents which are incorporated herein by
reference.  In the event a subscription is not accepted, such rejected
subscription funds will be returned to the subscriber without interest or
deductions.
 
(c)           The Units are being offered on a “best efforts all or none” basis
as to the entire Offering.  The Offering shall commence on the date that the
Company delivers to the Placement Agent the Offering Documents that have been
completed to the reasonable satisfaction of the Placement Agent and its counsel,
and shall expire at 5:00 p.m., New York time, on June 30, 2013 and may be
extended at the mutual agreement of the Company and Placement Agent.
 
(d)           Each prospective Investor who desires to purchase the Units shall
deliver to the Placement Agent a fully executed Subscription Agreement and
immediately available funds in the amount necessary to purchase the number of
Units such Investor desires to purchase.  Neither the Company nor the Placement
Agent shall have any obligation to independently verify the accuracy or
completeness of any information contained in any Subscription Agreement or the
authenticity, sufficiency, or validity of any check delivered by any Investor in
payment for  Units.
 
(e)           The  Placement Agent shall deliver each subscription funds
received from an Investor to the Company for deposit in a segregated escrow
account (the “Escrow Account”)  at Capital One Bank, which shall serve as the
escrow agent for this Offering (the “Escrow Agent”), pursuant to that certain
escrow agreement by and among the Company, Meyers and Davidoff Hutcher & Citron
LLP, as the Escrow Agent (the “Escrow Agreement”) and shall deliver the executed
copies of the Subscription Agreement received from such Investor to the
Company.  All funds shall be held in the segregated account pending acceptance
of the subscription.  The Company shall notify the Placement Agent promptly of
the acceptance or rejection of any subscription.
 
(f)           Meyers may engage other persons selected by Meyers to assist
Meyers in the Offering (each such broker/dealers being hereinafter referred to
as a "Selling Group Member") and Meyers may allow such Selling Group Member such
part of the compensation and payment of expenses payable to Meyers under Section
5 hereof as Meyers shall determine at its sole discretion.  Any such Selling
Group Member shall be a member firm in good standing as a broker-dealer under
the rules of the Financial Industry Regulatory Authority, Inc. (“FINRA”).  Each
Selling Group Member shall be required to agree in writing to comply with the
provisions of this Section 2.  The Company hereby agrees to make such
representations and warranties to, and covenants and agreements with, any
Selling Group Member (including an agreement to indemnify such Selling Group
Member on terms substantially similar to Section 12 hereof) as provided herein.
 
 
2

--------------------------------------------------------------------------------

 
 
3.           Closings:  Release of Funds.
 
There is no minimum offering amount which must be accepted by the Company and
funds shall be released from the Escrow Account upon the mutual agreement of the
Company and the Placement Agent.  At least one (1) day prior to the release of
funds (the “Closing Date”) which shall be deemed the “Closing Date”, the Company
and the Placement Agent shall send written notice to each other, which notice
shall state the amount of funds to be released, the name and address of each
subscriber whose subscription has been accepted, and the amount of each
subscription.
 
4.           Representations and Warranties of the Placement Agent.
 
The Placement Agent represents and warrants to and covenants with the Company as
follows:
 
(a)           The Placement Agent is duly incorporated and validly existing and
in good standing under the laws of its state of incorporation.
 
(b)           The Placement Agent is, and at the time of the Closing will be, a
member in good standing of FINRA.
 
(c)           Sales of Units by the Placement Agent will only be made in such
jurisdictions in which the Placement Agent or a Selling Group Member is a
registered broker-dealer or where an applicable exemption from such registration
exists.
 
(d)           Offers and sales of Units by the Placement Agent will be made only
in accordance with this Placement Agreement and in compliance with the
provisions of Section 4(a)(2) and Section 4(a)(6) of the Act and Rule 506 of
Regulation D promulgated thereunder (it being understood and agreed that the
Placement Agent shall be entitled to rely upon the information and statements
provided by the Investor in the Subscription Agreement), and the Placement Agent
will furnish to each investor a copy of the Offering Documents prior to
accepting any subscription for the Units.
 
5.           Compensation.
 
(a)           The Placement Agent shall be entitled, on the Closing Date, as
compensation for Meyers’ services as Placement Agent under this Agreement, to
selling commissions equal to 10 % of the gross proceeds received by the Company
from the sale of the Units to Investors first introduced by Meyers, directly or
indirectly through the efforts of others (5% on Units introduced by Management
of the Company), and a non-accountable expense allowance equal to 3% of the
gross proceeds, as well as other out-of-pocket expenses (the “Placement Agent’s
Fees”).
 
(b)           Concurrent with, and as a condition to, the Closing of the
Offering, the Company shall sell to the Placement Agent (or its designated
affiliates), for nominal consideration, Unit Purchase Options to Purchase Units
equal to 20% of the total Units (shares and warrants) sold to Investors
introduced by Meyers in the Offering (the “Placement Agent’s Units” and together
with the Placement Agent’s Fees, the “Placement Agent’s Compensation”).  The
Company covenants and agrees that with respect to registration under the Act of
the shares of Common Stock underlying the two (2) demand registration statements
and the Placement Agent shall be entitled to unlimited piggyback registration
rights for seven (7) years.
 
 
3

--------------------------------------------------------------------------------

 
 
(c)           The Placement Agent shall be entitled to receive warrant
solicitation fees equal to 5% of the exercise price paid by Investors to the
Company on Warrants included in the Units sold to Investors introduced by
Meyers.
 
(d)           The Placement Agent shall be compensated based upon an agreed to
Lehman formula regarding all mergers, acquisitions, joint-ventures and certain
other forms of transactions for which it will act as exclusive advisor to the
Company.
 
(e)           The Placement Agent shall be entitled to the same percentage
compensation set forth in subparagraph (a) above, in the event that any
strategic investor, including but not limited to, pharmaceutical companies, or
any other investor first introduced to the Company by the Placement Agent, makes
an equity or debt investment in the Company.
 
6.           Representations and Warranties of the Company.
 
(a)           The Company represents and warrants to, and agrees with, the
Placement Agent that as of the date hereof and as of the Closing Date (except as
affected by the Offering):
 
(i)           Assuming the accuracy of the representations and warranties of the
Investors set forth in the Subscription Agreement and the representations and
warranties of the Placement Agent set forth herein, the Offering Documents (a)
contain, and at all times during the period from the date hereof to and
including the Closing Date, will contain all information required to be
contained therein, if any, pursuant to Rules 502 and 506 of Regulation D and all
applicable federal and/or state securities and “blue sky” laws, (b) do not, and
during such period will not, contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein in light of the circumstances made therein not
misleading, and (c) no supplemental sales material supplied or approved in
writing by any officer of the Company (when read in conjunction with the
Offering Documents, whether designated only for broker-dealer use or otherwise)
includes or will include any untrue statement of a material fact or omits or
will omit to state a material fact necessary to make the statements therein in
the light of the circumstances under which they were made not misleading.  Each
contract, agreement, instrument, lease, license, or other document required to
be described in the Offering Documents shall be, and have been, accurately
described therein.
 
(ii)           No information (it being understood that neither the Company nor
any of its officers or directors or employees shall provide any written
information to any Investor which is not contained in the Offering Documents)
provided by the Company to Investors pursuant to Section 7(f) hereof shall
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
in light of circumstances made therein not misleading.
 
 
4

--------------------------------------------------------------------------------

 
 
(iii)           The Company has not, directly or indirectly, solicited any offer
to buy or offered to sell any Common Stock or any other securities of the
Company during the twelve-month period ending on the date hereof except as may
have been disclosed in writing to the Placement Agent, and has no present
intention to solicit any offer to buy or to offer to sell any of the Units, any
Common Stock or any other securities of the Company other than pursuant to the
Offering or otherwise through the Placement Agent.
 
(iv)           The Company is, and at all times during the period from the date
hereof to and including the Closing Date will be, a corporation duly organized,
validly existing, and in good standing under the laws of the State of Delaware,
with full corporate power and authority, and has obtained all necessary
consents, authorizations, approvals, orders, licenses, certificates, and permits
and declarations of and from, and has made filings with, all federal, state and
local authorities, to own, lease, license, and use its properties and assets and
to conduct its business as presently conducted as described in the Offering
Documents and/or in any such case where the failure to have any of the foregoing
would not have a material adverse effect on the Company's presently conducted
business.  As of the date hereof, the Company is, and at all times during the
period from the date hereof to and including the Closing Date, duly qualified to
do business and is in good standing in every jurisdiction in which its
ownership, leasing, licensing, or use of property and assets or the conduct of
its business makes such qualification necessary except where the failure to be
so qualified would not have a material adverse effect on the Company's business.
 
(v)           The Offering Documents do not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading, all in light of the
circumstances under which they were made.
 
(vi)           No document provided by the Company to Investors pursuant to
Section 6(a)(v) hereof, and no oral information provided by the Company to
Investors, will contain any untrue statement of a material fact or omit to state
any material fact required to be stated therein or necessary to make the
statements therein not misleading.  Contracts to which the Company is a party
provided by the Company to Investors shall not be deemed to contain any untrue
statement of a material fact or to omit to state any material fact if the
contract so provided is a true, correct and complete copy of such contract, as
amended or modified through the date it is so provided.
 
(vii)           The Company does not own, directly or indirectly, an equity or
other ownership interest equal to or greater than 50 percent in any corporation
or other entity other than its wholly-owned subsidiaries.
 
(viii)           Since the dates as of which information is given in the
Offering Documents, other than as set forth therein, (A) there has not been any
material adverse change or any development involving a prospective material
adverse change in the general affairs, business, prospects, properties,
management, condition (financial or otherwise) or results of operations of the
Company, whether or not arising from transactions in the ordinary course of
business, (B) except in the ordinary course of business, the Company has not
incurred will not have incurred, any material liabilities or obligations, direct
or indirect, or have entered into any material transaction, (C) the Company has
not and will not have paid or declared any dividends or other distributions on
its capital stock and (D) there has not been any change in the capital stock of
the Company or any material change in the short-term or long-term debt of the
Company.
 
 
5

--------------------------------------------------------------------------------

 
 
(ix)           [Intentionally Left Blank]
 
(x)           The Company’s unaudited financial statements included as part of
the Offering Documents present fairly the financial position of the Company on
the respective dates indicated and its statement of operations for the
respective periods covered thereby.
 
(xi)           Except as described in the Offering Documents, there is no
action, suit, investigation or proceeding pending or threatened before or by any
Federal or state court, commission, regulatory body, administrative agency or
other governmental body, domestic or foreign, or arbitrator to which the Company
is or may become a party or of which any property of the Company is subject or
affected that (A) might affect the consummation of the transactions contemplated
under this Agreement, including the issuance or validity of the Preferred Stock
offered hereby, or (B) might have a material adverse effect on the condition
(financial or otherwise), sales, properties, earnings, net worth, prospects,
results of operations or businesses of the Company, taken as a whole (“Material
Adverse Effect”), or any of its principal officers.  All pending legal or
governmental proceedings to which the Company is a party or of which any of its
properties are subject or affected which are not described in the Offering
Documents, including ordinary routine litigation incidental to the business,
would not have a Material Adverse Effect.  No labor dispute with the employees
of the Company exists or is threatened or imminent that could have a Material
Adverse Effect.
 
(xii)           The Company has all approvals, licenses, franchises,
authorizations and permits (collectively, “permits”) necessary under all
applicable statutes, codes, rules, regulations, orders and decrees of
governments or governmental bodies (collectively, “laws”), which are material to
the ownership, lease or use of their respective properties or the conduct of
their respective businesses as described in the Offering Documents.  The Company
has not received notice of any proceedings relating to the revocation or
modification of any such permits which, singly or in the aggregate, would have a
Material Adverse Effect, and the Company is in all material respects in
compliance with such permits and laws.
 
(xiii)           The Company does not own or license any patents, patent
applications, inventions, trademarks, trade names, applications for registration
of trademarks, copyrights, know-how, trade secrets, licenses and rights in any
thereof (“Proprietary Rights”).  The Company does not have any knowledge of, and
the Company has not received any notice of any pending conflict with or
infringement of, the rights of others with respect to any Proprietary Rights or
with respect to any license of Proprietary Rights.  No action, suit,
arbitration, or legal, administrative or other proceeding, or domestic or
foreign governmental investigation is pending or, to the best of the Company's
knowledge, threatened, which involves any Proprietary Rights.  The Company is
not subject to any judgment, order, writ, injunction or decree of any court or
any Federal, state, local, foreign or other governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, or any
arbitrator, or has entered into or is a party to any contract which restricts or
impairs the use of any such Proprietary Rights in a manner which would have a
material adverse effect on the use of any of the Proprietary Rights.  The
Company has not received written notice of any pending conflict with or
infringement upon such third party proprietary rights.
 
 
6

--------------------------------------------------------------------------------

 
 
(xiv)           The Company has an authorized, issued and outstanding
capitalization as set forth in the Offering Documents; all of the issued shares
of capital stock of the Company have been duly authorized and validly issued,
are fully paid and nonassessable and conform to the descriptions thereof
contained in the Offering Documents; and none of the issued shares of capital
stock of the Company has been issued in violation of any preemptive or similar
right.  Except as described in the Offering Documents, there are no outstanding
(A) securities or obligations of the Company convertible into or exchangeable
for any shares of capital stock of the Company, (B) warrants, rights or options
to subscribe for or purchase from the Company any such capital stock or any such
convertible or exchangeable securities or obligations or (C) obligations for the
Company to issue such shares, any such convertible or exchangeable securities or
obligations, or any such warrants, rights or obligations.
 
(xv)           Except as described in the Offering Documents, there are no
contracts, agreements or understandings between the Company and any person
granting such person the right to require the Company to file a registration
statement under the Act with respect to any securities of the Company owned or
to be owned by such person or to require the Company to include such securities
in the securities being registered pursuant to any registration statement filed
by the Company under the Act.
 
(xvi)           The shares of Preferred Stock to be issued and sold to Investors
as provided in the Subscription Agreement have been duly authorized and when
issued and delivered against payment therefor, will be validly issued, fully
paid and nonassessable and will conform to the description thereof in the
Offering Documents, and there are no preemptive or other rights to subscribe for
or to purchase, nor any restriction upon the voting or transfer of, any shares
of the Preferred Stock issuable to Investors under the Company's Certificate of
Incorporation or by-laws or any agreement or other outstanding instrument to
which the Company is a party or is otherwise known to the Company.
 
(xvii)           The Placement Agent’s Warrants have has been duly authorized
and, when issued and delivered against payment therefor, will be validly issued,
fully paid and nonassessable; and there are no preemptive or other rights to
subscribe for or to purchase, nor any restriction upon the voting or transfer of
the Placement Agent’s Warrants pursuant to the Company's Certificate of
Incorporation or by-laws or any agreement or other outstanding instrument to
which the Company is a party or is otherwise known to the Company.
 
(xviii)           To the best of the Company’s knowledge, offers and sales of
securities of the Company issued prior to the date hereof were at all relevant
times duly registered or exempt from the registration requirements of the Act or
issued in compliance with the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) and the rules and regulations thereunder and were duly
registered or the subject of an available exemption from the registration
requirements of the applicable state securities or Blue Sky laws and all
applicable securities laws and regulations of any foreign country in which such
securities were offered or sold.
 
 
7

--------------------------------------------------------------------------------

 
 
(xix)           The Company is not (A) in violation of its Certificate of
Incorporation or by-laws, (B) in violation of any statute, law, rule, code,
administrative regulation, ordinance, judgment, order or decree of any
government, governmental instrumentality, court, domestic or foreign, or
arbitration panel or other body applicable to it where such violation would have
a Material Adverse Effect or (C) in default in the performance or observance of
any obligation, agreement, covenant or condition contained in any indenture,
mortgage, deed of trust, voting agreement, voting trust agreement, loan
agreement, bond, debenture, note or other evidence of indebtedness, lease,
sublease, license agreement, contract or other agreement or instrument to which
it is a party or by which it or any of its respective properties are bound or
affected (“Contracts”), where such defaults, singly or in the aggregate, would
have a Material Adverse Effect.  To the knowledge of the Company, no other party
under any Contract is in default in any material respect thereunder which
affects the Company.
 
(xx)           The Company has all requisite power and authority to execute,
deliver and perform its obligations under this Agreement, the Purchase Agreement
and the Escrow Agreement.  This Agreement, the Purchase Agreement and the Escrow
Agreement have been duly and validly authorized, executed and delivered by the
Company, and each such agreement constitutes a legal, valid and binding
agreement of the Company enforceable against the Company in accordance with its
respective terms, except as rights to indemnity and contribution hereunder and
thereunder may be limited by the securities laws of the United States and except
as such enforceability may be limited by bankruptcy, insolvency, reorganization
or similar laws or equitable principles affecting the enforcement of creditors'
rights generally;
 
(xxi)           The issuance of the shares of Preferred Stock, the Warrants, the
Placement Agent’s Warrants, and the underlying Common Stock, the execution,
delivery and performance of this Agreement, the Subscription Agreement and the
delivery of the Placement Agent’s Warrants, and the consummation of the
transactions contemplated hereby and thereby, do not and will not conflict with
or result in a material breach or violation of any of the terms or provisions
of, or constitute a material default under, or give rise to rights of
termination under, or result in the acceleration of any obligation under, or
result in the creation or imposition of any lien, charge or encumbrance upon any
property or assets of the Company pursuant to the terms of any indenture,
mortgage, deed of trust, voting agreement, voting trust agreement, loan
agreement, bond, debenture, note or other evidence of indebtedness or result in
a material breach or violation of any of the terms or provisions of, or
constitute a material default under any lease, sublease, contract or other
agreement or instrument to which the Company is a party or by which the Company
or any of its properties or assets are bound or affected, nor will such action
result in any violation of the provisions of the Certificate of Incorporation or
by-laws of the Company or a material violation of any applicable statute, law,
rule, code, administrative regulation, ordinance, judgment, order or decree of
any government, governmental instrumentality or court, domestic or foreign, or
arbitration panel or other body, having jurisdiction over the Company or any of
its properties or obligations.
 
(xxii)           No consent, approval, authorization, license or order of or
from, or registration, qualification, declaration or filing with, federal,
state, local, foreign or other governmental authority or any person or court,
administrative agency, or other body is required for the consummation of the
transactions contemplated in this Agreement, or the Offering Documents, except
as may have been made or may be required obtained under FINRA, any federal or
state securities laws or Blue Sky laws or pursuant to Regulation D.
 
 
8

--------------------------------------------------------------------------------

 
 
(xxiii)           The Company is in compliance in all material respects with all
applicable federal, state and local environmental laws and regulations,
including, without limitation, those applicable to emissions to the environment,
waste management and waste disposal (collectively, the “Environmental Laws”),
except for any noncompliance as may be described in the Offering Documents, and
to the best of the Company's knowledge, there are no circumstances that would
prevent, interfere with, or materially increase the cost of such compliance in
the future.  Except as set forth in the Offering Documents, there is no claim
under any Environmental Law, including common law (“Environmental Claim”),
pending or, to the knowledge of the Company, threatened against or affecting the
Company and, to the best of the Company's knowledge, there are no past or
present actions, activities, circumstances, events or incidents, including,
without limitation, releases of any material into the environment, that could
form the basis of any Environmental Claim against or affecting the Company or
its Controlled Subsidiaries.
 
(xxiv)           The Company does not own or lease any real property.
 
(xxv)           The Company (A) has paid all federal, state, local and foreign
taxes for which it is liable and has furnished all information returns it is
required to furnish pursuant to the Internal Revenue Code of 1986, as amended,
(B) has established adequate reserves for such taxes which are not due and
payable and (C) does not have any tax deficiency or claims outstanding, proposed
or assessed against it.
 
(xxvi)           The Company maintains insurance of the types and in amounts
which it deems adequate for its business, all of which are in full force and
effect.
 
(xxvii)                      Other than set forth herein, there are no claims,
payments, issuances, arrangements or understandings, whether oral or written,
for services in the nature of a finder's or origination fee with respect to the
sale of the Units.
 
(xxviii)                      Neither the Company nor, to the best of the
Company’s knowledge, any of the Company’s officers, employees, agents or any
other person acting on behalf of, at the direction of or for the benefit of the
Company has, directly or indirectly, given or agreed to give any money, gift or
similar benefit (other than legal price concessions to customers in the ordinary
course of business) to any customer, supplier, employee or agent of a customer
or supplier, or official or employee of any governmental agency (domestic or
foreign) or instrumentality of any government (domestic or foreign) or any
political party or candidate for office (domestic or foreign) or other person
who was, is, or may be in a position to help or hinder the business of the
Company (or assist the Company in connection with any actual or proposed
transaction) which (a) might subject the Company or any other such person to any
damage or penalty in any civil, criminal or governmental litigation or
proceeding (domestic or foreign), (b) if not given in the past, might have had a
Material Adverse Effect or (c) if not continued in the future, might result in a
Material Adverse Effect.  The Company's internal accounting controls are
sufficient to cause the Company to comply with the Foreign Corrupt Practices Act
of 1977, as amended.
 
(xxix)           The Company has not relied on Meyers or its legal counsel for
any legal, tax or accounting advice in connection with the Offering.
 
 
9

--------------------------------------------------------------------------------

 
 
(xxx)           During the past five years, none of the current officers or
directors of the Company have been:
 
(a)           The subject of a petition under the federal bankruptcy laws or any
state insolvency law filed by or against them, or by a receiver, fiscal agent or
similar officer appointed by a court for their business or property,  or any
partnership in which any or them was a general partner at or within two years
before the time of such filing, or any corporation or business association of
which any of them was an executive officer at or within two years before the
time of such filing;
 
(b)           Convicted in a criminal proceeding or a named subject of a pending
criminal proceeding (excluding traffic violations and other minor offenses);
 
(c)           The subject of any order, judgment, or decree not subsequently
reversed, suspended or vacated, of any court of competent jurisdiction,
permanently or temporarily enjoining any of them from, or otherwise limiting,
any of the following activities:
 
(d)           (1)           acting as a futures commission merchant, introducing
broker, commodity trading advisor, commodity pool operator, floor broker,
leverage transaction merchant, any other person regulated by the Commodity
Futures Trading Commission, or an associated person of any of the foregoing, or
as an investment adviser, underwriter, broker or dealer in securities, or as an
affiliated person, director or employee of any investment company, bank, savings
and loan association or insurance company, or engaging in or continuing any
conduct or practice in connection with any such activity;
 
(ii)           engaging in any type of business practice;
 
(iii)           engaging in any activity in connection with the purchase or sale
of any security or commodity or in connection with any violation of federal or
state securities law or federal commodity laws.
 
(iv)           the subject of any order, judgment or decree, not subsequently
reversed, suspended or vacated of any federal or state authority barring,
suspending or otherwise limiting for more than sixty (60) days their right to
engage in any activity described in paragraph (d)(i) above, or be associated
with persons engaged in any such activity;
 
(v)           found by any court of competent jurisdiction in a civil action or
by the SEC to have violated any federal or state securities law, and the
judgment in such civil action or finding by the SEC has not been subsequently
reversed, suspended or vacated;
 
(vi)           found by a court of competent jurisdiction in a civil action or
by the Commodity Futures Trading Commission to have violated any federal
commodities law, and the judgment in such civil action or finding by the
Commodity Futures Trading Commission has not been subsequently reversed,
suspended or vacated; or
 
 
10

--------------------------------------------------------------------------------

 
 
(vii)           found by a court or an administrative agency to have or is
alleged to have violated any Canadian or foreign securities laws.
 
(xxxi)           Neither the Company nor, to the knowledge of the Company, any
of its affiliates has, directly or through any agent, sold, offered for sale or
solicited offers to buy nor will any of the foregoing directly buy any security
of the Company, as defined in the Act, which is or will be integrated with the
sale of the Units in a manner that would require the registration, pursuant to
the Act, of the Offering.
 
(xxxii)                      During the period commencing on the date hereof and
ending on the Closing Date, the Company shall not, without prior notice to and
consent of the Placement Agent: (A) issue any securities or incur any liability
or obligation, primary or contingent, for borrowed money; (B) enter into any
transaction not in the ordinary course of business; or (C) declare or pay any
dividend on its capital stock,
 
(xxxiii)                      Neither the Company nor any of its officers,
directors, or affiliates, has engaged or will engage, directly or indirectly, in
any act or activity that may jeopardize the status of the offering and sale of
the Units as an exempt transaction under the Act or under all applicable federal
and/or state securities or "blue sky" laws of any jurisdiction in which the
Units may be offered or sold.
 
7.           Covenants of the Company.
 
The Company covenants that it will:
 
(a)           Notify Meyers immediately, and confirm such notice in writing, (i)
when any event shall have occurred during the period commencing on the date
hereof and ending on the Closing Date, as a result of which the Offering
Documents would include any untrue statement of a material fact or omit to state
any material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading, and (ii) of the receipt of any notification with respect to the
modification, rescission, withdrawal, or suspension of the qualification or
registration of the Units, or of an exemption from such registration or
qualification, in any jurisdiction.  The Company will use its best efforts to
prevent the issuance of any such modification, rescission, withdrawal, or
suspension and if Meyers so request, to obtain the lifting thereof as promptly
as possible.
 
(b)           Not make any supplement or amendment to the Offering Documents
unless such supplement or amendment complies with the  requirements of the Act
and Regulation D and the applicable federal and/or state securities and "blue
sky" laws and unless Meyers shall have approved of such supplement or amendment
in writing.  If, at any time during the period commencing on the date hereof and
ending on the Closing Date, any event shall have occurred as a result of which
the  Offering Documents contains any untrue statement of a material fact
or  omits to state any material fact required to be stated therein or  necessary
to make the statements therein not misleading, or if, in the opinion of counsel
to the Company or counsel to the Placement Agent, it is necessary at any time to
supplement or amend the Offering Documents to comply with the Act, Regulation D,
or any applicable securities or "blue sky" laws, the Company will promptly
prepare an appropriate supplement or amendment (in form and substance
satisfactory to Meyers) which will correct such statement or omission or which
will effect such compliance.
 
 
11

--------------------------------------------------------------------------------

 
 
(c)           Deliver without charge to the Placement Agent such number of
copies of the Offering Documents and any supplement or amendment thereto as may
reasonably be requested by the Placement Agent.
 
(d)           [Intentionally Left Blank]
 
(e)           Use its best efforts to qualify the Preferred Stock for offering
and sale under, or establish an exemption from  such qualification or
registration under, the securities or "blue  sky" laws of the jurisdictions as
may be required by the Placement Agent;  provided, however, that the Company
will not be obligated to  qualify to do business as a dealer in securities in
any jurisdiction in which it  is not so qualified.  The Company will not
consummate any sale of  Preferred Stock in any jurisdiction or in any manner in
which such sale may  not be lawfully made; in this regard the Company shall be
entitled to rely on the Placement Agent's representations herein, and the
representations of Investors in the Purchase Agreement and on the Blue Sky
qualifications affected by the Placement Agent's counsel.
 
(f)           At all times during the period commencing on the date hereof and
ending on the Closing Date, provide to each Investor or his Purchaser
Representative (as defined in Regulation D), if any, on request, such
information (in addition to that contained in the Offering Documents) concerning
the Offering, the Company and any other relevant matters, as it possesses or can
acquire without unreasonable effort or expense, and to extend to each Investor
or his Purchaser Representative, if any, the opportunity to ask questions of,
and receive answers from, the President or other Executive Officers of the
Company concerning the terms and conditions of the Offering and the business of
the Company and to obtain any other additional information, to the extent it
possesses the same or can acquire it without reasonable effort or expense, as
such Investor or Purchaser Representative may consider necessary in making an
informed investment decision or in order to verify the accuracy of the
information furnished to such Investor or Purchaser Representative, as the case
may be.
 
(g)           Provide to each Investor or his Purchaser Representative any
information required to be delivered by Rule 502(b) of Regulation D.
 
(h)           Disclose to each Investor, in writing, any material relationship
between such Investor's Purchaser Representative, if any, or its affiliates, on
the one hand, and the Company or its affiliates, on the other hand, which, to
the knowledge of the Company, then exists or is understood to be contemplated or
has existed at any time during  the previous two years and any compensation
received or to be received as a result of such relationship.
 
(i)           Notify Meyers promptly of the acceptance or rejection of any
subscription.  The Company shall not (i) accept subscriptions from, or make
sales of Units to, any prospective  Investors who are not, to the Company's
knowledge, accredited investors, or (ii) unreasonably reject any subscription
for Units, provided, that the Company may reject subscriptions if it, in its
sole discretion, determines that, notwithstanding the lack of a maximum offering
amount, it desires to terminate the Offering when it is satisfied with the total
number of Units sold.
 
 
12

--------------------------------------------------------------------------------

 
 
(j)           Not, directly or indirectly, engage in any act or activity which
may jeopardize the status of the offering and sale of the Units as exempt
transactions under the Act or under the  securities or “blue sky” laws of any
jurisdiction in which the Offering may be made.  Without limiting the generality
of the  foregoing, and notwithstanding anything contained herein to
the  contrary, the Company shall not, directly or indirectly, engage in any
offering of securities which, if integrated with the Offering in the manner
prescribed by Rule 502(a) of Regulation D and applicable releases of the SEC,
may jeopardize the status of the offering and sale of the Units as exempt
transactions under Regulation D.
 
(k)           Apply the net proceeds from the sale of the Units as set forth in
the Memorandum.
 
(l)           Not, during the period commencing on the date hereof and ending on
the Closing Date, issue any press release or other communication, or hold any
press conference with respect to the Company, its financial condition, results
of operations, business, properties,  assets, or liabilities, or the Offering,
without Meyers’ prior written consent, except as required by applicable
securities laws and except as may be related to the marketing and sale of its
products in the normal course of business.
 
8.           Payment of Expenses.
 
The Company shall pay all fees, charges, expenses and disbursements relating to
the Offering, including, without limitation, all fees, charges, expenses and
disbursements in connection with (a) the preparation, printing, filing,
distribution and mailing of the Subscription Agreement and any supplement and
amendment thereto and all other documents relating to the Offering and the
purchase, sale and delivery of the Units, including the cost of all copies
thereof; (b) the issuance, sale, transfer and delivery of the Units, including
any transfer or other taxes payable thereon and the fees of any transfer agent
or registrar; (c) the registration or qualification of the Common Stock for
offer and sale under the securities laws of such states and other jurisdictions
as Meyers may designate (including, without limitation, all filing and
registration fees and the reasonable "blue sky" fees and disbursements of
counsel); and (d) printing, mailing, travel and lodging expenses and other
out-of-pocket expenses incurred by Meyers in connection with this Offering;
provided, that all out-of-expenses in excess of $200 shall be subject to the
prior approval of the Company, which approval shall not be unreasonably
withheld.  Upon Meyers's request, the Company shall provide funds to pay all
such fees, charges, expenses and disbursements in advance.
 
9.           Conditions of Placement Agent's Obligations.
 
The obligations of the Placement Agent pursuant to this Agreement shall be
subject, in its discretion, to the continuing accuracy of the representations
and warranties of the Company contained herein and in each certificate and
document contemplated under this Agreement to be delivered to the Placement
Agent, as of the date hereof and as of the Closing Date, with respect to the
performance by the Company of its obligations hereunder, and to the following
conditions:
 
 
13

--------------------------------------------------------------------------------

 
 
(a)           On or prior to the Closing Date the Placement Agent shall have
been furnished such information, documents, certificates, and opinions as it may
reasonably require for the  purpose of enabling it to review the matters
referred to in Section 6, and in order to evidence the accuracy, completeness,
or satisfaction of any of the representations, warranties, covenants,
agreements, or conditions herein contained, or as it may otherwise reasonably
request.
 
(b)           At the  Closing, the Placement Agent shall have received a
certificate of the President and of the Chief Financial Officer of the Company,
dated as of the Closing Date to the effect that, as of the date of this
Agreement and as of the Closing Date the representations and warranties of the
Company contained herein were and are accurate, and that as of the Closing Date
the obligations to be performed by the Company hereunder on or prior thereto
have been fully performed.  Notwithstanding the foregoing, the Company hereby
represents and warrants that at the Closing, the representations and warranties
contained herein shall be true and correct in all respects.
 
(c)           All proceedings taken in connection with the issuance, sale, and
delivery of the Units shall be satisfactory in form and substance to Meyers and
Meyers counsel.
 
(d)           There shall not have occurred after the date hereof, at any time
prior to each Closing:  (A) any domestic or international event, act, or
occurrence which has materially disrupted, or in Meyers’ opinion will in the
immediate future materially disrupt the securities  markets; (B) a general
suspension of, or a general limitation on prices for, trading in securities on
any national securities exchange or the over-the-counter market; (C) any banking
moratorium declared by a  state or federal authority; (D) any material
interruption in the mail service or other means of communication within the
United States; or (E) any change in the market for securities in general or in
political, financial, or economic conditions which, in Meyers’ judgment, makes
it inadvisable to proceed with the offering, sale, and delivery of the Units.
 
Any certificate or other document signed by any officer of the Company and
delivered to Meyers or to Meyers’ counsel at the Closing shall be deemed a
representation and warranty by the Company hereunder as to the statements made
therein.  If any condition to Meyers obligations hereunder has not been
fulfilled as and when required to be so fulfilled, Meyers may terminate this
Agreement or, if Meyers so elects, in writing waive any such conditions which
have not  been fulfilled or extend the time for their fulfillment.  In
the  event that Meyers elects to terminate this Agreement, Meyers shall notify
the Company of such election in writing.  Upon such  termination, neither party
shall have any further liability or obligation to the other except as provided
in Section 11 hereof.
 
10.           Conditions of Company's Obligations.
 
The obligations of the Company pursuant to this Agreement shall be subject, in
its discretion, to the performance by the Placement Agent in all material
respects of its obligations hereunder and to the continuing accuracy of the
representations and warranties of the Placement Agent contained herein.
 
 
14

--------------------------------------------------------------------------------

 
 
11.           Termination.
 
(a)           This Agreement is effective upon the date hereof and shall remain
in effect until (i) the final Closing Date, or (ii) the earlier termination as
herein provided.  The Agreement may be terminated as follows:
 
(i)           by either Party at any time prior to the expiration of the
Offering Period in the event that the other shall have failed to perform any of
its material obligations hereunder.  In the event of any such termination by the
Company, the Placement Agent shall not be entitled to any amounts whatsoever
except as may be due under any indemnity or contribution obligation provided
herein or any of the Offering Documents, at law or otherwise.
 
(ii)           upon mutual agreement of the Company and Placement Agent at any
time prior to the expiration of the Offering Period.
 
(b)           Before any termination by the Placement Agent or by the Company
pursuant to this Section 11 shall become effective, the terminating party shall
give written notice to the other party of its intention to terminate the
Agreement (the “Termination Notice”).  The Termination Notice shall specify the
grounds for the proposed termination.  If the specified grounds for termination,
or their resulting adverse effect on the transactions contemplated hereby, are
curable, then the other party shall have ten (10) days from the Termination
Notice within which to remove such grounds or to eliminate all of their material
adverse effects on the transactions contemplated hereby; otherwise, the Offering
shall terminate.
 
(c)           Upon any termination pursuant to this Section 11, the Placement
Agent and the Company shall instruct the Escrow Agent to cause all monies
received with respect to the subscriptions for Units not accepted by the Company
to be promptly returned to such Investors without interest, penalty, expense or
deduction.  The Company shall be responsible for any outstanding fees owed to
the Escrow Agent.
 
(d)           Neither party shall have any liability or continuing obligation to
the other upon termination of this Agreement in accordance with paragraph 11
except that, regardless of which party elects to terminate, (i) the Company
agrees to reimburse the Placement Agent for, or otherwise pay and bear, the
expenses and fees to be paid and borne by the Company as provided for in
paragraph 8 above and to reimburse the Placement Agent for the full amount of
its actual out-of-pocket expenses for which it is responsible pursuant to the
terms hereof (which shall include, without limitation, the fees and
disbursements of the Placement Agent's counsel, travel and lodging expenses,
mailing, printing and reproduction expenses, and any expenses
reasonably  incurred by the Placement Agent in conducting its due diligence)
less amounts previously paid to the Placement Agent in reimbursement for such
expenses and the advance against expenses delivered upon the execution of this
Agreement, and (ii) the provisions of paragraph 13 and the Indemnification
Provisions in paragraph 12 shall remain in full force and effect; provided
further, that in the event the Company terminates this agreement, except as
otherwise provided herein, prior to the consummation of the Offering, and within
90 days from the date of such termination, consummates any financing, merger,
acquisition or like transaction introduced to, or considered by, the Company,
during the term hereof, the Placement Agent shall be entitled to  receive an
amount equal to 10% of the aggregate amount of such financing.   In the event
the Placement Agent arranges the sale of any securities under this Agreement,
paragraphs 4, 5, 6, 7, 8, 12, 13, 14 and 15 shall survive the termination of
this Agreement.
 
 
15

--------------------------------------------------------------------------------

 
 
12.           Indemnification and Contribution.
 
(a)           The Company agrees to indemnify and hold harmless the Placement
Agent, its officers, directors, partners, employees, agents, and counsel, and
each person, if any, who controls the Placement Agent within the meaning of
Section 15 of  the Act or Section 20(a) of the Exchange Act, against any and all
loss, liability, claim, damage, and expense whatsoever (which shall  include,
for all purposes of this Section 12, but not be limited to, attorneys' fees and
any and all expense whatsoever incurred in investigating, preparing, or
defending against any litigation, commenced or threatened, or any claim
whatsoever and any and all  amounts paid in settlement of any claim or
litigation) as and when incurred arising primarily and directly out of, based
upon, or in connection with (i) any untrue statement or alleged untrue statement
of a material fact contained in the Offering Documents or in any document
delivered or written statement made pursuant to Section 7(f) in  any application
or other document or communication (it being understood that neither the Company
nor any officer, director or employee shall provide any information to any
prospective Investor which is not contained in the Offering Documents) (in this
Section 12 collectively called an "application") executed by or on behalf of the
Company or based upon written information furnished by or on behalf of the
Company filed in any jurisdiction in order to register or qualify the Units
under the "blue sky" or securities laws thereof or in order to secure an
exemption from such registration or qualification or filed with the SEC; or any
omission or alleged omission to state a material fact required to be stated
therein or necessary to make the statements therein not misleading, unless such
statement or omission was made in reliance upon and in conformity with written
information furnished to the Company as stated in Section 12(b) with respect to
the Placement Agent expressly for inclusion in the Offering Documents or in any
application, as the case may be; or (ii)  any breach of any representation,
warranty, covenant, or agreement of the Company contained in this
Agreement.  The foregoing agreement to indemnify shall be in addition to any
liability the Company may otherwise have, including liabilities arising under
this Agreement.
 
If any action is brought against the Placement Agent or any of its officers,
directors, partners, employees, agent, or counsel, or any controlling persons of
the Placement Agent (an  "indemnified party"), in respect of which indemnity may
be sought  against the Company pursuant to the foregoing paragraph, such
indemnified party or parties shall promptly notify the Company (the
"indemnifying party") in writing of the institution of such  action (but the
failure so to notify shall not relieve the  indemnifying party from any
liability it may have other than  pursuant to this Section 12(a)) and the
indemnifying party shall promptly assume the defense of such action, including
the employment of counsel (reasonably satisfactory to such indemnified party or
parties) and payment of expenses.  Such indemnified party shall have the right
to employ its own counsel in any such case, but the fees and expense of such
counsel shall be at the expense of such indemnified party unless the employment
of such counsel shall have been authorized in writing by the indemnifying party
in connection with the defense of such action or the indemnifying party shall
not have promptly employed counsel satisfactory to such indemnified party or
parties to have charge of the defense of such action or such indemnified party
or parties shall have reasonably concluded that there may be one or more legal
defenses available to it or them or to other indemnified parties which are
different from or additional to those available to one or more of the
indemnifying parties, in any of which events such fees and expenses of one such
counsel shall be borne by the indemnifying party and the indemnifying party
shall not have the right to direct the defense of such action on behalf of the
indemnified party or parties.  Anything in this paragraph to the contrary
notwithstanding, the indemnifying party shall not be  liable for any settlement
of any such claim or action effected  without its written consent.  The Company
agrees promptly to  notify the Placement Agent of the commencement of any
litigation or proceedings against the Company or any of its officers
or  directors in connection with the sale of the Units, the Offering Documents,
or any application.
 
 
16

--------------------------------------------------------------------------------

 
 
(b)           The Placement Agent agrees to indemnify and hold harmless the
Company, its officers, directors, employees, agents, and counsel, and each other
person, if any, who controls the Company within the meaning of Section 15 of the
Act or Section 20(a) of the Exchange Act, to the same extent as the
foregoing  indemnity from the Company to the Placement Agent in Section 12(a),
with respect to any and all loss,  liability, claim, damage, and expense
whatsoever (which shall include, for all purposes of this Section 12, but not be
limited to, attorneys' fees and any and all expense whatsoever incurred in
investigating, preparing, or defending against any litigation, commenced or
threatened, or any claim whatsoever and any and all  amounts paid in settlement
of any claim or litigation) as and when incurred arising out of, based upon, or
in connection with (i) statements or omissions, if any, made in the Offering
Documents in reliance upon and in conformity with written information furnished
to the Company as stated in this Section 12 with respect to the Placement Agent
expressly for inclusion in the Offering Documents, and (ii) the failure of the
Placement Agent to comply with the provisions of Section 2(c) hereof or with the
"blue sky" or securities laws of the jurisdictions in which the Placement Agent
solicits offers to buy or offers to sell any Units or any breach of any
representation, warranty, covenant or agreement of the Placement Agent contained
in this Agreement.  The foregoing agreement to indemnify shall be in addition to
any liability the Placement Agent may otherwise have, including liabilities
arising under this Agreement.  If any action shall be brought against the
Company or any other person so indemnified and in respect of which indemnity may
be sought against the Placement Agent pursuant to this Section 12, the Placement
Agent shall have the rights and duties given to the indemnifying party, and the
Company and each other person so indemnified shall have the rights and duties
given to the indemnified parties, by the provisions of Section 12(a) hereof.
 
(c)           To provide for just and equitable contribution, if  (i) an
indemnified party makes a claim for indemnification pursuant to Section 12(a) or
12(b) hereof but it is found in a final judicial determination, not subject to
further appeal, that such  indemnification may not be enforced in such case,
even though this Agreement expressly provides for indemnification in such case,
or (ii) any indemnified or indemnifying party seeks contribution under the Act,
the Exchange Act, or otherwise, then the Company (including for this purpose any
contribution made by  or on behalf of any officer, director, employee, agent,
or  counsel of the Company, or any controlling person of the Company), on the
one hand, and the Placement Agent (including for  this purpose any contribution
by or on behalf of an indemnified  party), on the other hand, shall contribute
to the losses, liabilities, claims, damages, and expenses whatsoever to
which  any of them may be subject, in such proportions as are appropriate to
reflect the relative benefits received by the Company, on the one hand, and the
Placement Agent, on the other hand; provided, however, that if applicable law
does not permit such allocation, then other relevant equitable considerations
such as the relative fault of the Company and the Placement Agent in connection
with the facts which resulted in such losses, liabilities, claims, damages, and
expenses shall also be considered.  The relative benefits received by the
Company, on the one hand, and the Placement Agent, on the other hand, shall  be
deemed to be in the same proportion as (x) the total proceeds  from the Offering
(net of compensation payable to the Placement Agent pursuant to Section 5(a)
hereof but before deducting  expenses) received by the Company, and (y) the
compensation  received by the Placement Agent pursuant to Section 5(a) hereof.
 
The relative fault, in the case of an untrue statement, alleged untrue
statement, omission, or alleged omission, shall be  determined by, among other
things, whether such statement, alleged statement, omission, or alleged omission
relates to information supplied by the Company or by the Placement Agent,  and
the parties' relative intent, knowledge, access to information, and opportunity
to correct or prevent such statement, alleged statement, omission, or alleged
omission.  The Company and the Placement Agent agree that it would be unjust and
inequitable if the respective obligations of the Company and the Placement Agent
for contribution were determined by pro rata or per capita allocation of the
aggregate losses, liabilities,  claims, damages, and expenses or by any other
method of allocation that does not reflect the equitable considerations referred
to in this Section 12(c).  In no case shall the Placement Agent by responsible
for a portion of the contribution obligation in excess of the compensation
received by it pursuant to Section 5(a) hereof.  No person guilty of a
fraudulent misrepresentation shall be entitled to contribution from any person
who is not guilty of such fraudulent misrepresentation.  For purposes of this
Section 12(c), each person, if any, who controls the Placement Agent within the
meaning of Section 15 of the Act or Section 20(a) of the Exchange Act and each
officer, director, partners, employee, agent, and counsel of the Placement
Agent, shall have the same rights to contribution as the Placement Agent, and
each person, if any, who controls the Company within the meaning of Section 15
of the Act or Section 20(a) of the Exchange Act and each officer, director,
employee, agent, and counsel of the Company, shall have the same rights to
contribution as the Company, subject in each case to the provisions of this
Section 12(c).  Anything in this Section 12(c)  to the contrary notwithstanding,
no party shall be liable for  contribution with respect to the settlement of any
claim or action effected without its written consent.  This Section 12(c) is
intended to supersede any right to contribution under the Act, the Exchange Act,
or otherwise.
 
 
17

--------------------------------------------------------------------------------

 
 
(d)           Survival of Indemnities, Representations, Warranties, etc.  The
respective representations and warranties of Meyers and the Company as set forth
in this Agreement or made by them respectively, pursuant to this Agreement,
shall remain in full force and effect, regardless of any investigation made by
or on behalf of Meyers, the Company, or any of the officers or directors of the
Company or any controlling person, and shall survive delivery of and payment for
the Units.
 
13.           Non-Solicitation.
 
The Company agrees that, for a period of three (3) years from the date hereof,
it shall not solicit any offer to buy from or offer to sell any person
introduced to the Company by the Placement Agent in connection with the
Offering, directly or indirectly, any securities of the Company or of any other
entity, or provide the name of any such person to any other securities broker or
dealer or selling agent.  In the event that the Company or any of its
affiliates, directly or indirectly, solicits, offers to buy from or offers to
sell to any such person any such securities, or provides the name of any such
person to any other securities broker or dealer or selling agent, and such
person purchases such securities or purchases securities from any other
securities broker or dealer or selling agent, the Company shall pay to the
Placement Agent an amount equal to 10% of the aggregate purchase price of the
securities so purchased by such person.
 
14.           Representations and Agreements to Survive Delivery.
 
All representations, warranties, covenants, and agreements  contained in this
Agreement shall be deemed to be representations, warranties, covenants, and
agreements at the  Closing Date and, such representations, warranties,
covenants, and agreements, including the indemnification and contribution
agreements contained in Section 12, shall remain operative and in full force and
effect regardless of any investigation made by or on behalf of the Placement
Agent or any indemnified person, or by  or on behalf of the Company or any
person or entity which is entitled to be indemnified under Section 12(b), and
shall survive  termination of this Agreement or the issuance, sale, and
delivery  of the Units.  In addition, notwithstanding any election hereunder or
any termination of this Agreement, and whether or not the terms of this
Agreement are otherwise carried out, the provisions of Sections 6, 7(a), 7(c),
10 and 12 shall survive termination of this Agreement and shall not be affected
in any way by such election or termination or failure to carry out the terms of
this Agreement or any part thereof.
 
 
18

--------------------------------------------------------------------------------

 
 
15.           Notices.
 
All communications hereunder, except as  may be otherwise specifically provided
herein, shall be in writing and, if sent to the Placement Agent, shall be mailed
by certified mail, hand delivered, or sent by overnight courier service, to
Meyers Associates L.P. 45 Broadway, New York, New York 10006,  Attention: Bruce
Meyers; or if sent to the Company, SignPath Pharma Inc., 1375 California  Road,
Quakertown, PA  18951, Attention: Dr. Lawrence Helson, CEO.   All notices
hereunder shall be effective upon receipt by the party to which it is addressed.
 
16.           Parties; Assignment.
 
This Agreement shall inure solely to the  benefit of, and shall be binding upon,
the Placement Agent and the Company and the persons and entities referred to in
Section 10 who are entitled to indemnification or contribution, and their
respective successors, legal representatives, and permitted assigns
(which  shall not include any purchaser, as such, of Units), and no
other  person shall have or be construed to have any legal or equitable  right
remedy, or claim under or in respect of or by virtue of this Agreement or any
provision herein contained.  This Agreement may not be assigned by the Placement
Agent except upon the prior written consent of the Company.
 
17.           Construction.
 
This Agreement shall be construed in accordance with the laws of the State of
New York, without giving effect to conflict of laws.  Any or all actions or
proceedings which may be brought by the Company or Meyers under this Agreement
shall be brought in the federal or state courts having a situs within the State
of New York, New York County, and the Company and Meyers each hereby consent to
the jurisdiction of any local, state, or federal court located within the State
of New York, New York County and waive all objections to venue.
 
 
19

--------------------------------------------------------------------------------

 


18.           Entire Agreement.
 
This Agreement supersedes all prior agreement between the parties with respect
to the Units to be offered and sold hereunder and with the subject matter
hereof, as well as with any subsequent offerings by the Company.
 
19.           Severability.
 
If any provision of this Agreement is held to be illegal, invalid or
unenforceable under any present or future laws, such provision shall be fully
severable.  This Agreement shall be construed and enforced as if such illegal,
invalid or unenforceable provision had never comprised a part of this Agreement,
and the remaining provisions of this Agreement shall remain in full force and
effect and shall not be affected by the illegal, invalid or unenforceable
provision or by its severance from this Agreement.  Furthermore, in lieu of each
such illegal, invalid or unenforceable provision there shall be deemed added
automatically as a part of this Agreement a provision as similar in terms to
such illegal, invalid or unenforceable provision as may be possible to cause
such provision to be legal, valid and enforceable.
 
20.           Headings.
 
The captions and headings used in this Agreement are for convenience only and do
not in any way affect, limit, amplify or modify the terms and provisions of this
Agreement.
 
21.           Modification; Performance; Waiver.
 
No provision of this Agreement may be changed or terminated except by a writing
signed by the party or parties to be charged therewith.  Unless expressly so
provided, no party to this Agreement will be liable for the performance of any
other party’s obligations hereunder.  Any party hereto may waive compliance by
the other with any of the terms, provisions and conditions set forth herein;
provided, however, that any such waiver shall be in writing specifically setting
forth those provisions waived thereby.  No such waiver shall be deemed to
constitute or imply waiver of any other term, provision or condition of this
Agreement.
 
 
20

--------------------------------------------------------------------------------

 
 
Placement Agency Agreement

Meyers Associates, L.P.

March 5, 2013


 
22.           Counterparts.
 
This Agreement may be executed in counterparts, each of which shall constitute
an original and all of which, when taken together, shall constitute one
agreement.
 
If the foregoing correctly sets forth the understanding between us, please so
indicate in the space provided below for that purpose, whereupon this letter
shall constitute a binding agreement among us.
 
Very truly yours,


SIGNPATH PHARMA INC.




By:  /s/ Lawrence Helson            
Name: Lawrence Helson
Title:  CEO


Accepted as of the date
 
first above written:
 
Meyers Associates L.P.
 


By:   /s/ Imtiaz Khan                  
Name: Imtiaz Khan
Title:   Vice President
 
 
 
21

--------------------------------------------------------------------------------

 